UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K oANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-147917 Bio-Solutions Corp. (Exact name of registrant as specified in its charter) Nevada 98-0557171 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 14517, Joseph Marc Vermette, Mirabel (Québec), Canada J7J 1X2 (Address of principal executive offices) (Zip Code) (514) 686-2611 (Registrant's Telephone Number, Including Area Code) Securities registered under Section 12(b) of the Act: Title of each class registered: Name of each exchange on which registered: None None Securities registered under Section 12(g) of the Act: Title of each class registered: None Indicate by check mark if registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.oYesxNo Indicate by check mark if registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.oYesxNo Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYesoNo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated file, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYes xNo The aggregate market value of the registrant's shares of common stock held by non-affiliates of the registrant on April 15, 2010, based on $0.22 per share, the last price at which the common equity was sold by the registrant as of that date, was $2,486,957. As of April 15, 2010, there were 14,549,350 shares of the issuer's $.001 par value common stock issued and outstanding. Documents incorporated by reference. There are no annual reports to security holders, proxy information statements, or any prospectus filed pursuant to Rule 424 of the Securities Act of 1933 incorporated herein by reference. 1 FORWARD-LOOKING STATEMENTS This Annual Report on Form10-K contains statements that constitute "forward-looking statements" within the meaning of Section21E of the Securities Exchange Act of 1934 and Section27A of the Securities Act of 1933. The words "expect," "estimate," "anticipate," "predict," "believe" and similar expressions and variations thereof are intended to identify forward-looking statements. Such statements appear in a number of places in this filing and include statements regarding the intent, belief or current expectations of the Company, our directors or officers with respect to, among other things (a)trends affecting our financial condition and (b)our business and growth strategies. Our stockholders are cautioned not to put undue reliance on such forward-looking statements. Such forward-looking statements are not guarantees of future performance and involve risks and uncertainties, and actual results may differ materially from those projected in this Report, for the reasons, among others, discussed in the Sections—"Management's Discussion and Analysis of Financial Condition and Results of Operations," and "Risk Factors." The following discussion should be read in conjunction with our financial statements and related notes, which are part of this Report or incorporated by reference to our reports filed with the Securities Exchange Commission. We undertake no obligation to publicly revise these forward-looking statements to reflect events or circumstances that arise after the date hereof. PART I Item 1. Business. Our Background. We were incorporated under the laws of the State of Nevada on March 27, 2007. Our Business. We are a manufacturer of a premix product for the poultry industry called Nutra-Animal. Nutra-Animal is an anti-oxidant containing wheat middlings, vitamin E, calcium carbonate silicon dioxide, shrimp flour, sodium, selenite and fish oil. We have conducted studies that we believe demonstrate the positive impact of Nutra-Animal on growth, reinforcement of the immune system, as well as the ratio of net weight of flesh. We plan to expand the chicken feed product line in the next twelve months. We also plan to conduct additional tests to improve and adjust our products for the different types of poultry. Tests on turkey will be conducted in second half of 2010. Tests on other animals (pigs and claves) have been postponed to concentrate our efforts on poultry. On August 17, 2009, we entered into a Letter of Intent for the commercialization of GreenEx ™ its main product, targeting Malaria vectors in the Democratic Republic of Congo.GreenEx ™ is an organic insecticide available in solid or liquid form which neutralizes and eradicates up to 98% of the larvae, within only 24 hours. Malaria is the most dangerous disease transmissible by mosquitoes that is known.The Kinhasa district authorities will apply for funds in order to start a pilot trial on their territory. This pilot trial has been designed to show on site efficiency of GreenEx ™ and is expected to take place in the second quarter of 2010. This pilot trial is expected to be the final step to a commercial supply agreement with district authorities. Our Supplier. Our supplier for the raw material used in our Nutra-Animal blend is called Oceanutrasciences, Inc., (“Ocean”) and is also known as Aqua-Biokem. Our first order of raw materials was purchased from Natural Solutions International, a private company controlled by our Roger Corriveau, our officer and director at the time, which purchased the materials from Ocean. However, on August 25, 2008, we entered into a License Agreement (“Agreement”) with Ocean Inc.The Agreement grants us an exclusive license to market and sell Ocean’s Nutra-Pro 80-20 animal feed product under Ocean’s trademarks in the sales territory of North America.The terms of the license agreement provide for our payment to Ocean of an aggregate of CDN$150,000, with payments of CDN$50,000 on each of these dates: July 31, 2008, October 31, 2008 and December 31, 2008.To date, we have paid CDN$75,000, and Ocean has agreed to defer payment of the balance of CDN$75,000 until Ocean provides us with the detailed formulation of the product formula and production process. We have also agreed to purchase the product under this Agreement in agreed-upon amounts during the term of the Agreement, beginning with 1,250kg the first year of the Agreement. A copy of that Agreement is attached to our Current Report on Form 8-K as filed with the Securities and Exchange Commission on September 16, 2008, as Exhibit 10.1 and is incorporated herein by reference.This brief description of the Agreement is not intended to be complete and is qualified in its entirety by reference to the full text of the Agreement. We may need to develop relationships with additional suppliers so that we will have alternative suppliers in the event that our current supplier does not desire or is unable to supply a sufficient amount of products to meet our customers’ requirements. We also plan to enter arrangements with other suppliers to diversify our product offerings. 2 Our Target Markets and Marketing Strategy.We believe that our primary market is chicken integrators as well as chicken feed manufacturers in Canada. We hope to expand our operations in the United States and, to that extent, we have initiated talks with various customers in the United States. Our management has started approaching major chicken integrators for them to test the product, as those approached have expressed the wish to conduct some in house tests. We intend aggressively market and promote the “Nutra-Animal” brand. We have initiation pig farms to educate their clients on new product developments and improvements to existing products. We intend to provide educational seminars in chicken breeding regions to explain the benefits of Nutra-Animal and educate the farmers to properly prepare and mix the various feed components. As we market and sell directly to chicken integrators, we are able to collect and analyze data from those parties which assists in preparation and design of new products. We also plan to attend agricultural conventions that take place in the market areas where we currently conduct business as well as in provinces that we expect to enter. We may also place advertisements and promotional pieces in agricultural trade journals. Regarding distribution of GreenEx™, our product targeting mosquitoes’ larvae, we have conducted a mission in Democratic Republic of Congo and planning several missions in Africa in 2010. We will meet with local health and environment authorities to present our product and intervention strategy. Feasibility studies are required to adapt the product spreading strategy to each country depending of environmental conditions. Training will be provided regarding the product and spreading techniques to client local teams. We plan to attend malaria specific international conferences to present our strategy. Growth Strategy. Our primary objective is to become one of the dominant providers of larvicide treatment in Africa. Our second objective is to bea serious provider of chicken pre-mix, to offer the chicken industry the possibility to raise healthier chickens and obtain a better yield on the market. We originally concentrated our efforts in the province of Quebec, Canada. Recently, we started conducting some tests with integrators in the province of Ontario and Western Canada. We also recently started using a similar strategy in the United States and plan to market our products in the United States in early 2011. We believe that we will be able to generate additional revenues by increasing the size of our product line, thereby increasing the number of pre-mixes or feeds that we can sell and generate revenue from GreenEx distribution in Africa. We intend to look for opportunities to produce other types of pre-mixes or feeds. We also believe that there may be opportunities to enter into joint venture agreements with companies that produce other pre-mixes or feeds other than our own. In addition to continually developing and evaluating new pre-mixes or feeds, we may consider the acquisition of other companies operating in a similar fashion. Our Website.Our website www.bio-solutionscorp.com is under construction and will provide scientific information on the products sold by the Company as well as new products being tested. Our website will also provide a description of our business together with our contact information including our address, telephone number and e-mail address. We also believe that we can use our website to facilitate sales of our products as well as increase brand awareness. Our Competition. The animal feed industry is significantly competitive. We have competitors that have been providing traditional animal feed, including chicken pre-mix, for many years and have more resources than we do. Many of those competitors have significantly greater financial, human and marketing resources than we have. As a result, these competitors may be able to devote greater resources to the development, promotion, sale and support of their products than we do. If we do not compete effectively with current and future competitors, we may be unable to secure client contracts, or we may be required to reduce our rates in order to compete effectively. This could result in a reduction in our revenues, resulting in lower earnings or operating losses. Many of our competitors have substantially greater financial, technical, managerial, marketing and other resources than we do and they may compete more effectively than we can. We anticipate that competition will increase in the future. We may not successfully compete in any market in which we conduct or may conduct operations. Although we believe our product is unique, other products containing anti-oxidants, mainly from Vitamin E and selenium are available on the market. We have spent a significant amount of time and energy researching and conducting studies and tests of our Nutra-Animal product. We hope that provides an advantage for us over our competitors. In addition, our ability to compete effectively will be dependent on our management establishing close relationships with a number of keys clients to constantly work with the client to improve our products. 3 Government Regulation. Through the laws and regulations of Canada and the provincial governments of Quebec and Ontario, our products and services are subject to material regulation by governmental agencies responsible for the agricultural and commerce industries. As such, business and company registrations, production license, and our products are certified and must be in compliance with the laws and regulations of provincial and other local governments and industry agencies. Our Nutra-Animal pre-mix has been approved for sale by the Canadian Food Inspection Agency under No. 982676 and we believe we are authorized to sell Nutra-Animal in the United States. We are also subject to federal, state and local laws and regulations generally applied to businesses, such as payroll taxes on the state and federal levels. We believe that we are in conformity with all applicable laws in Nevada and the United States. Our Research and Development. Our research and clinical studies have been conducted by Mr. Daniel Venne, a veterinarian, originally on the premises of our director Gilbert Pomerleau and then on the premises of third parties. To maintain a competitive advantage in the marketplace and keep pace with current developments, we will need to engage in continuous research and development. Intellectual Property. Except as specified below, we do not presently own any copyrights, patents, trademarks, licenses, concessions or royalties, and we may rely on certain proprietary technologies, trade secrets, and know-how that are not patentable. We own the trademark for “NutraAnimal” in Canada. As discussed herein, in August 2008, we entered into the Agreement with Ocean granting us an exclusive license to market and sell Ocean’s Nutra-Pro 80-20 animal feed product under Ocean’s trademarks in the sales territory of North America. Ocean has agreed to provide us with the detailed formulation of the product and the production process. Our success will depend on our ability to continue to develop and pre-mix and feed products. We currently have not applied for patents for our products or formulas, as our management believes an application for such patents would result in public knowledge of our proprietary technology and formulas. As we do not have patent protection for this technology or formula, we may not be able to protect our rights to this intellectual property, if our competitors discover or illegally obtain this technology or formula. Our inability to protect our rights to this intellectual property may adversely affect our ability to prevent competitors from using our products and developments. We own the Internet domain name “www.bio-solutionscorp.com” Under current domain name registration practices, no one else can obtain an identical domain name, but someone might obtain a similar name, or the identical name with a different suffix, such as “.org”, or with a country designation. The regulation of domain names in the United States and in foreign countries is subject to change, and we could be unable to prevent third parties from acquiring domain names that infringe or otherwise decrease the value of our domain names. Employees. As of April15, 2010, we have one full-time employee. We believe we may need to hire two additional employees in the next six months so that we can service the orders. From time-to-time, we anticipate that we may use the services of independent contractors and consultants to support our expansion and business development.On August 17, 2009, we entered into an Employment Agreement with Dr. Gilles Chaumillon. The agreement provides, among other things, that Dr. Gilles Chaumillon will serve as our President and Chief Executive Officer and will receive compensation of CD$100,000 per year and 750,000 shares of our common stock. This brief description of the Employment Agreement is not intended to be complete and is qualified in its entirety by reference to the full text of the agreement attached to our Report on Form 8-K filed on our about that date. Facilities. Our executive, administrative and operating offices are located at 14517, Joseph Marc Vermette, Mirabel (Québec), Canada J7J 1X2. Roger Corriveau, formerly our president, chief executive officer and a director, provided approximately 200 square feet of office space and 250 feet of warehousing space at no charge until he resigned these positions in March 2009. Our financial statements reflect the fair market value of that space which is approximately $500 per month. Mr. Corriveau does not expect to be reimbursed for providing these facilities. That amount has been included in the financial statements as additional capital contribution by Mr. Corriveau. We did not have a lease or written lease or sublease agreement with Mr. Corriveau. We believe that our facilities are adequate for our needs and that additional suitable space will be available on acceptable terms as required. We do not own any real estate. 4 Item 1A. Risk Factors. Investing in our common stock involves a high degree of risk. Any potential investor should carefully consider the risks and uncertainties described below before purchasing any shares of our common stock. The risks described below are those we currently believe may materially affect us. Risks Related to our Business: We have a limited operating history upon which an evaluation of our prospects can be made. We were formed on March 27, 2007. Our lack of operating history in the animal feed industry, which makes an evaluation of our business and prospects very difficult. Our prospects must be considered speculative, considering the risks, expenses, and difficulties frequently encountered in the establishment of a new business. We cannot be certain that our business will be successful or that we will generate significant revenues and become profitable. Because we are a development stage, we have limited revenues to sustain our operations We are a development stage company that is currently developing our business. To date, we have only generated very limited revenues. The success of our business operations will depend on our ability to obtain clients and provide quality products to those clients. We are not able to predict if we will be able to develop our business and generate significant revenues. If we are not able to complete the successful development of our business plan, generate significant revenues and attain sustainable operations, then our business will fail. We have incurred a net loss for the year ended December 31, 2009, and expect to incur net losses for the foreseeable future. As of December 31, 2009, our net loss for the fiscal year ended December 31, 2009 was $917,627. We expect to incur operating and capital expenditures for the next year and, as a result, we expect significant net losses in the future. We will need to generate significant revenues to achieve and maintain profitability. We may not be able to generate sufficient revenues to achieve profitable operations. We are dependent on one supplier for the main ingredient used in our product, and we do not currently have any other source for that ingredient. We rely on one key supplier for the main ingredient used in our product. Although we currently have a license agreement with that supplier, we cannot guaranty that the said supplier will continue to supply us with the main ingredient used in our product. In the event that we cannot buy the ingredient from that supplier, we will need to develop a relationship with another supplier. Our failure to develop another relationship with a different supplier will significantly affect our ability to generate significant revenues. Three customers account for a majority of our revenue, and the loss of those customers would result in a loss of a significant amount of our revenues. Approximately 93% of our revenue was generated by three customers that were all considered to be major customers. A major customer is one that represents at least 10% of our revenue. In addition, all of our receivables are due from one of these three customers. If we were to lose any of those major customers, we would lose a significant amount of our revenues. 5 We may not be able to compete effectively with other resellers, manufacturers and wholesalers of animal feed. The animal feed industry is significantly competitive. We have competitors that have been providing traditional animal feed, including chicken pre-mix, for many years and have more resources than we do. Many of those competitors have significantly greater financial, human and marketing resources than we have. As a result, these competitors may be able to devote greater resources to the development, promotion, sale and support of their products than we do. If we do not compete effectively with current and future competitors, we may be unable to secure client contracts, or we may be required to reduce our rates in order to compete effectively. This could result in a reduction in our revenues, resulting in lower earnings or operating losses. We anticipate that we may need to raise additional capital to market our products and expand our operations. Our failure to raise additional capital will significantly affect our ability to fund our proposed activities. We are currently not engaged in any sophisticated marketing program to market our products, because we lack capital and revenues to justify the expenditureOur strategy is to negotiate distribution agreement to lower theses expenses. We believe that we will need to raise $250,000 to fully implement our business plan. If we are unable to successfully execute our growth strategy, our business and future results of operations may suffer. Our growth strategy includes increasing the number of clients that we serve, selectively expanding the geographic reach of our products and broadening the scope of our products offerings. In connection with our growth strategy, we will be required to increase our sales and marketing efforts. Our growth strategy exposes us to a number of risks, including the following: · geographic expansion requires start-up costs, and often requires lower rates to generate initial business. In addition, geographic expansion may disrupt our patterns to and from and within the expanded area and may expose us to areas where we are less familiar with customer rates, operating issues and the competitive environment; · growth may strain our management, capital resources and customer service; · hiring new employees may increase training costs and may result in temporary inefficiencies as the employees learn their jobs; and · expanding our products offerings may require us to enter into new markets and compete with additional competitors. We cannot guaranty that we will overcome the risks associated with our growth. If we fail to overcome such risks, we may not realize additional revenue or profitability from our efforts and we may incur additional expenses. Outbreaks of livestock disease can adversely affect sales of our products. Outbreaks of livestock diseases can significantly affect demand for our products. An outbreak of disease could result in governmental restrictions on the sale of livestock products to or from customers, or require our customers to destroy their chickens. This could result in the cancellation of orders by our customers and create adverse publicity that may have a material adverse effect on the agricultural products industry and our ability to market our products successfully. 6 We have limited marketing and sales capabilities. Our future success depends, to a great extent, on our ability to successfully market our products. We currently have limited sales and marketing capabilities. Consequently, we will need to identify and successfully target particular market segments in which we believe we will have the most success. These efforts will require a substantial, but unknown, amount of effort and resources. We cannot assure you that any marketing and sales efforts undertaken by us will be successful or will result in any significant sales. Our strategy is to negotiate distribution agreement to increase our market penetration. Our products and processes can expose us to product liability claims. Product liability claims or product recalls can adversely affect our business reputation and expose us to increased scrutiny by provincial and governmental regulators. The packaging, marketing and distribution of agricultural feed products entail an inherent risk of product liability and product recall and the resultant adverse publicity. We may be subject to significant liability if the consumption of any of our products causes injury, illness or death of livestock, other animals or humans. We could be required to recall certain of our products in the event of contamination or damage to the products. In addition to the risks of product liability or product recall due to deficiencies caused by our production or processing operations, we may encounter the same risks if any third party tampers with our products. We cannot assure you that we will not be required to perform product recalls, or that product liability claims will not be asserted against us, in the future. Any claims that may be made may create adverse publicity that would negatively affect our ability to market our products successfully. Our officers and directors are engaged in other activities that could conflict with our interests. Therefore our officers and directors may not devote sufficient time to our affairs, which may affect our ability to conduct marketing activities and generate revenues. The individuals serving as officers and directors have existing responsibilities and may have additional responsibilities to provide management and services to other entities. As a result, conflicts of interest between us and the other activities may occur from time to time, in that our officers and directors shall have conflicts of interest in allocating time, services and functions between the other business ventures in which they may or become involved and our affairs. Outside demands on our management’s time may prevent them from devoting sufficient time to our operations. We depend on the efforts and abilities of our management to continue operations. Our management is our only employees with experience relevant to the business. In addition, the demand on their time will increase because of our status as a public company. The interruption of the services of our management could significantly hinder our operations, profits and future development, if suitable replacements are not promptly obtained. We do not currently have any executive compensation agreements. We cannot guaranty that our management will remain with us. The costs to meet our reporting requirements as a public company subject to the Exchange Act of 1934 will be substantial and may result in us having insufficient funds to operate our business. We will incur ongoing expenses associated with professional fees for accounting and legal expenses associated with being a public company. We estimate that these costs will range up to $50,000 per year for the next few years. Those fees will be higher if our business volume and activity increases. Those obligations will reduce and possibly eliminate our ability and resources to fund our operations and may prevent us from meeting our normal business obligations. Our auditors have questioned our ability to continue operations as a “going concern.” Investors may lose all of their investment if we are unable to continue operations and generate revenues. We hope to obtain significant revenues from future product sales.In the absence of significant sales and profits, we may seek to raise additional funds to meet our working capital needs principally through the additional sales of our securities.However, we cannot guaranty that we will be able to obtain sufficient additional funds when needed, or that such funds, if available, will be obtainable on terms satisfactory to us. As a result, our auditors believe that substantial doubt exists about our ability to continue operations. 7 Risks Related to Owning Our Common Stock Our officers, directors and principal shareholders own approximately 22.30% of our outstanding shares of common stock, allowing these shareholders control matters requiring approval of our shareholders. Our officers, director and principal shareholders beneficially own, in the aggregate, approximately 22.30% of our outstanding shares of common stock.Such concentrated control of the company may negatively affect the price of our common stock.Our officers, directors and principal shareholders can control matters requiring approval by our security holders, including the election of directors. Shares of our common stock may continue to be subject to price volatility and illiquidity because our shares may continue to be thinly traded and may never become eligible for trading on a national securities exchange. While we may at some point be able to meet the requirements necessary for our common stock to be listed on a national securities exchange, we cannot assure you that we will ever achieve a listing of our common stock on a national securities exchange. Our shares are currently only eligible for quotation on the Over-The-Counter Bulletin Board, which is not an exchange. Initial listing on a national securities exchange is subject to a variety of requirements, including minimum trading price and minimum public “float” requirements, and could also be affected by the general skepticism of such markets concerning companies that are the result of mergers with inactive publicly-held companies. There are also continuing eligibility requirements for companies listed on public trading markets. If we are unable to satisfy the initial or continuing eligibility requirements of any such market, then our stock may not be listed or could be delisted. This could result in a lower trading price for our common stock and may limit your ability to sell your shares, any of which could result in you losing some or all of your investments. The market valuation of our business may fluctuate due to factors beyond our control and the value of your investment may fluctuate correspondingly. The market valuation of emerging growth companies, such as us, frequently fluctuate due to factors unrelated to the past or present operating performance of such companies.Our market valuation may fluctuate significantly in response to a number of factors, many of which are beyond our control, including: ·changes in securities analysts’ estimates of our financial performance, although there are currently no analysts covering our stock; ·fluctuations in stock market prices and volumes, particularly among securities of emerging growth companies; ·changes in market valuations of similar companies; ·announcements by us or our competitors of significant contracts, new technologies, acquisitions, commercial relationships, joint ventures or capital commitments; ·variations in our quarterly operating results; ·fluctuations in related commodities prices; and ·additions or departures of key personnel. As a result, the value of your investment in us may fluctuate. 8 Investors should not look to dividends as a source of income. In the interest of reinvesting initial profits back into our business, we do not intend to pay cash dividends in the foreseeable future.Consequently, any economic return will initially be derived, if at all, from appreciation in the fair market value of our stock, and not as a result of dividend payments. Our common stock may be subject to penny stock regulations which may make it difficult for investors to sell their stock. The Securities and Exchange Commission has adopted rules that regulate broker-dealer practices in connection with transactions in “penny stocks”.Penny stocks generally are equity securities with a price of less than $5.00 (other than securities registered on certain national securities exchanges or quoted on the NASDAQ system, provided that current price and volume information with respect to transactions in such securities is provided by the exchange or system).The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from those rules, deliver a standardized risk disclosure document prepared by the Commission, which specifies information about penny stocks and the nature and significance of risks of the penny stock market.The broker-dealer also must provide the customer with bid and offer quotations for the penny stock, the compensation of the broker-dealer and salesperson in the transaction, and monthly account statements indicating the market value of each penny stock held in the customer's account.In addition, the penny stock rules require that, prior to a transaction in a penny stock not otherwise exempt from those rules, the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written agreement to the transaction.These disclosure requirements may have the effect of reducing the trading activity in the secondary market for a stock that becomes subject to the penny stock rules.If our common stock becomes subject to the penny stock rules, holders of our shares may have difficulty selling those shares. Item 1B. Unresolved Staff Comments. None. Item 2. Properties. As of December 31, 2009, we held no real property.We do not presently own any interests in real estate. Our Facilities.Our executive, administrative and operating offices are located at 14517, Joseph Marc Vermette, Mirabel (Québec), Canada J7J 1X2. Through March 2009, the person serving as our president, secretary and one of our directors at the time, provided approximately 200 square feet of office space as well as 250 feet of warehousing space at no charge. Our financial statements reflect the fair market value of that space which is approximately $500 per month. That amount has been included in the financial statements as additional capital contribution by Mr. Corriveau. We did not have a lease, written lease or sublease agreement for the premises with Mr. Corriveau. Mr. Corriveau does not expect to be reimbursed for providing these facilities. We believe that our facilities are adequate for our needs and that additional suitable space will be available on acceptable terms as required. Item 3. Legal Proceedings. There are no legal actions pending against us nor are any legal actions contemplated by us at this time. FINRA. We received a letter ofinquiry from FINRA regarding our operations. As of the date of this report, we have responded to FINRA by providing the documents that were requested. Item 4. Submission of Matters to Vote of Security Holders. Not applicable. 9 PART II Item 5. Market for Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. Market Information. Our common stock is listed on the OTC Bulletin Board under the symbol "BISU" but has only been thinly traded. The quotations provided are for the over the counter market which reflect interdealer prices without retail mark-up, mark-down or commissions, and may not represent actual transactions. The bid prices included below have been obtained from sources believed to be reliable: Quarter ended: High Low March 31, 2010 December 31, 2009 September 30, 2009 June 30, 2009 March 31, 2009 December 31, 2008 September 30, 2008 Reports to Security Holders. We are a reporting company with the Securities and Exchange Commission, or SEC.The public may read and copy any materials filed with the Securities and Exchange Commission at the Security and Exchange Commission’s Public Reference Room at treet, N.E., Washington, D.C. 20549. The public may also obtain information on the operation of the Public Reference Room by calling the Securities and Exchange Commission at 1-800-SEC-0330.The Securities and Exchange Commission maintains an Internet site that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the Securities and Exchange Commission. The address of that site is http://www.sec.gov. Holders. As of April 15, 2010, there were 87 record holders of our common stock, holding approximately 14,549,350 shares. There are no outstanding shares of our common stock which can be sold pursuant to Rule 144. There are no outstanding options or warrants to purchase, or securities convertible into, shares of our common stock. We have not agreed to register for sale any shares of common stock held any of our shareholders. In December 2007, we filed a Registration Statement on Form SB-2 for the registration of 1,066,500 shares of our outstanding common stock.On December 21, 2007, our registration statement was declared effective by the Securities and Exchange Commission.The purpose of the SB-2 was to register shares of common stock held by our existing shareholders. In March 2009, we filed a Registration Statement on Form S-1 for the registration of 5,600,000 shares of our outstanding common stock.On May 6, 2009, our registration statement was declared effective by the Securities and Exchange Commission.The purpose of the S-1 was to register shares of common stock held by our existing shareholders. 10 Dividend Policy. We have never declared or paid a cash dividend on our capital stock. We do not expect to pay cash dividends on our common stock in the foreseeable future. We currently intend to retain our earnings, if any, for use in our business. Any dividends declared in the future will be at the discretion of our board of directors and subject to any restrictions that may be imposed by our lenders. No Equity Compensation Plan. We do not have any securities authorized for issuance under any equity compensation plan.We also do not have an equity compensation plan and do not plan to implement such a plan. Recent Sales of Unregistered Securities. There have been no sales of unregistered securities within the last three (3) years which would be required to be disclosed pursuant to Item 701 of Regulation S-K, except for the following: In May 2007, we issued Roger Corriveau, who at the time was our president, chief executive officer and one of our directors, 6,000,000 shares, and we issued Gilbert Pomerleau 500,000 shares, and Ghislaine St-Hilaire 1,500,000 of our common stock for a total cash consideration of $8,000, or $0.001 per share. The shares were issued in a transaction which we believe satisfies the requirements of that certain exemption from the registration and prospectus delivery requirements of the Securities Act of 1933, as amended, , which exemption is specified by the provisions of Section 5 of that act and Regulation S. From June to September 2007, we issued 1,286,500 shares of our common stock for $0.10 per share. The gross proceeds to us were $128,650.The shares were issued in a transaction which we believe satisfies the requirements of that certain exemption from the registration and prospectus delivery requirements of the Securities Act of 1933, as amended, which exemption is specified by the provisions of Section 5 of that act and Regulation S. Pursuant to a private placement offering, on December 18, 2008, we issued an aggregate of 421,502 shares of our restricted common stock at a price of $0.20 USD per share in exchange for cash of $25,000 USD, and $59,725.00 CDN raised from July to September 2008, as reported in our most recent quarterly report on Form 10-Q.The shares were issued to a total of seven purchasers in transactions which we believe satisfies the requirements of that exemption from the registration and prospectus delivery requirements of the Securities Act of 1933, which exemption is specified by the provisions of Section 5 of that act and Regulation S promulgated pursuant to that act by the Securities and Exchange Commission. The proceeds were used for working capital.The amount was reflected as a liability for stock to be issued on the balance sheet as of the quarter ending September 30, 2008 since we did not issue the shares at the time of subscription. To convert outstanding loans to stock, on December 18, 2008, we issued an aggregate of 916,343 shares of our common stock to certain holders of certain outstanding promissory notes in the amount of $115,000 CDN, who elected to convert the amounts due at the conversion price of $0.12 USD per share.We issued an aggregate of 124,998 shares of our common stock to certain holders of certain outstanding promissory notes in the amount of $15,000 USD, who elected to convert the amounts due at the conversion price of $0.12 USD per share.The shares were issued in transactions which we believe satisfies the requirements of that exemption from the registration and prospectus delivery requirements of the Securities Act of 1933, which exemption is specified by the provisions of Section 5 of that act and Regulation S promulgated pursuant to that act by the Securities and Exchange Commission. The original promissory notes were short term loans for amounts ranging between $5,000 and $45,000 (CD$) each and were provided to us for working capital. On October 30, 2008, we issued 1,550,000 shares of common stock to three consultants in exchange for services provided to us, which were valued at $310,000 or $0.20 per share. The shares were issued in transactions which we believe satisfies the requirements of that exemption from the registration and prospectus delivery requirements of the Securities Act of 1933, which exemption is specified by the provisions of Section 5 of that act and Regulation S promulgated pursuant to that act by the Securities and Exchange Commission. On August 17, 2009, we entered into an employment agreement with our CEO.The CEO’s compensation under the agreement is for a $100,000 (CD$) salary as well as the issuance of 750,000 shares of stock; a total of 375,000 of those shares were issued in August 2009 and the remaining 375,000 shares were to be issued in January 2010.The shares were issued in a transaction which we believe satisfies the requirements of that certain exemption from the registration and prospectus delivery requirements of the Securities Act of 1933, as amended, which exemption is specified by the provisions of Section 5 of that Act and Regulation S. In January and February, we then issued 725,000 shares of stock to consultants and to the CEO. These shares were issued for services rendered to consultants and as part of the employment agreement to the CEO.The shares were issued in a transaction which we believe satisfies the requirements of that certain exemption from the registration and prospectus delivery requirements of the Securities Act of 1933, as amended, which exemption is specified by the provisions of Section 5 of that Act and Regulation S. 11 Use of Proceeds of Registered Securities. There were no sales or proceeds during the calendar year ended December 31, 2009, for the sale of registered securities. Penny Stock Regulation.Shares of our common stock will probably be subject to rules adopted the Securities and Exchange Commission that regulate broker-dealer practices in connection with transactions in “penny stocks”.Penny stocks are generally equity securities with a price of less than $5.00 (other than securities registered on certain national securities exchanges or quoted on the NASDAQ system, provided that current price and volume information with respect to transactions in those securities is provided by the exchange or system).The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from those rules, deliver a standardized risk disclosure document prepared by the Securities and Exchange Commission, which contains the following: · a description of the nature and level of risk in the market for penny stocks in both public offerings and secondary trading; · a description of the broker’s or dealer’s duties to the customer and of the rights and remedies available to the customer with respect to violation to such duties or other requirements of securities’ laws; · a brief, clear, narrative description of a dealer market, including "bid" and "ask” prices for penny stocks and the significance of the spread between the "bid" and "ask" price; · a toll-free telephone number for inquiries on disciplinary actions; · definitions of significant terms in the disclosure document or in the conduct oftrading in penny stocks; and · such other information and is in such form (including language, type, size and format), as the Securities and Exchange Commission shall require by rule or regulation. Prior to effecting any transaction in penny stock, the broker-dealer also must provide the customer the following: · the bid and offer quotations for the penny stock; · the compensation of the broker-dealer and its salesperson in the transaction; · the number of shares to which such bid and ask prices apply, or other comparable information relating to the depth and liquidity of the market for such stock; and · monthly account statements showing the market value of each penny stock held in the customer’s account. In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from those rules, the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s written acknowledgment of the receipt of a risk disclosure statement, a written agreement to transactions involving penny stocks, and a signed and dated copy of a written suitably statement.These disclosure requirements may have the effect of reducing the trading activity in the secondary market for a stock that becomes subject to the penny stock rules.Holders of shares of our common stock may have difficulty selling those shares because our common stock will probably be subject to the penny stock rules. Purchases of Equity Securities. None during the period covered by this report. Item 6. Selected Financial Data. Not applicable. 12 Item 7.Management’s Discussion and Analysis of Financial Condition or Plan of Operation. This following information specifies certain forward-looking statements of management of the company. Forward-looking statements are statements that estimate the happening of future events and are not based on historical fact. Forward-looking statements may be identified by the use of forward-looking terminology, such as “may”, “shall”, “could”, “expect”, “estimate”, “anticipate”, “predict”, “probable”, “possible”, “should”, “continue”, or similar terms, variations of those terms or the negative of those terms. The forward-looking statements specified in the following information have been compiled by our management on the basis of assumptions made by management and considered by management to be reasonable. Our future operating results, however, are impossible to predict and no representation, guaranty, or warranty is to be inferred from those forward-looking statements. The assumptions used for purposes of the forward-looking statements specified in the following information represent estimates of future events and are subject to uncertainty as to possible changes in economic, legislative, industry, and other circumstances. As a result, the identification and interpretation of data and other information and their use in developing and selecting assumptions from and among reasonable alternatives require the exercise of judgment. To the extent that the assumed events do not occur, the outcome may vary substantially from anticipated or projected results, and, accordingly, no opinion is expressed on the achievability of those forward-looking statements. We cannot guaranty that any of the assumptions relating to the forward-looking statements specified in the following information are accurate, and we assume no obligation to update any such forward-looking statements. Critical Accounting Policies and Estimates. Our Management’s Discussion and Analysis of Financial Condition and Results of Operations section discusses our financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America. The preparation of these financial statements requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. On an on-going basis, management evaluates its estimates and judgments, including those related to revenue recognition, accrued expenses, financing operations, and contingencies and litigation. Management bases its estimates and judgments on historical experience and on various other factors that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying value of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. The most significant accounting estimates inherent in the preparation of our financial statements include estimates as to the appropriate carrying value of certain assets and liabilities which are not readily apparent from other sources. These accounting policies are described at relevant sections in this discussion and analysis and in the notes to the financial statements included in our Annual Report on Form 10-K for the year ended December 31, 2009. 13 For the fiscal year ended December 31, 2009 for the year ended December 31, 2008. Results of Operations. Revenues. We had revenues of $30,425 for the year ended December 31, 2009, and revenues of $51,647 for the year ended December 31, 2008.We hope to generate greater revenues as we continue operations and implement our business plan.For the year ended December 31, 2009, we had $18,495 in total cost of revenues. This is comprised of $76,379 in beginning inventory, $24,321 in purchases, less $82,205 in ending inventory, resulting in a gross profit of $11,930.This in comparison to the year ended December 31, 2008, where we had $62,350 in total cost of revenues. This is comprised of $68,936 in beginning inventory, $69,793 in purchases, less $76,379 in ending inventory, resulting in a gross loss of $10,703. Operating Expenses.For the year ended December 31, 2009, we had total operating expenses of $924,361. This included professional expenses of $806,520, accounting fees of $39,484, and general and administrative expenses of $78,357. The professional and consulting fees are comprised of legal and consulting expenses related to becoming a public company. We expect that we will continue to incur significant legal and accounting expenses related to being a public company.This is in comparison to the year ended December 31, 2008, where we had total operating expenses of $514,180. This included professional expenses of $432,786, accounting fees of $9,999, and general and administrative expenses of $71,395. Net Income or Loss.For the year ended December 31, 2009, and after interest expense of $5,196, we had a net loss of $917,627, with a net loss per share of $0.07.In comparison, for the year ended December 31, 2008, and after interest expense of $4,406, we had a net loss of $521,379, with a net loss per share of $0.06.. We expect to continue to incur net losses for the foreseeable future and until we generate significant revenues. Liquidity and Capital Resources. We had cash of $4, accounts receivable of $1,903 and inventory of $82,205 as of December 31, 2009, which equals our total current assets of $84,112 as of that date. With our other asset of $81,274 represented by a license, net of amortization, our total assets as of December 31, 2009 were $165,386. Our current liabilities were $466,509 as of December 31, 2009, which was represented by accounts payable and accrued expenses of $299,455, short term loans of $121,278, short term loans to a related party of $1,178, and $4,598 due to an officer. Our total liabilities were also $466,509 as of December 31, 2009, and we had no other liabilities and no long term commitments or contingencies as of that date. We were advanced $125,000 from seventeen individuals/companies for amounts ranging between $5,000 and $45,000 each during the year ended December 31, 2008. These amounts were converted into 1,041,348 shares of common stock. In December 2008, we entered into three notes payable on demand in the amounts of $20,000 (CD$), $10,000 (CD$) and $24,990 (CD$) loan. All of these loans accrue interest at 5% per annum. We have repaid $7,530 (CD$) at the end of December 2008, and has $17,460 (CD$) remaining due on this note. In addition, in the year ended December 31, 2009, we were advanced another $123,277 (CD$). The total outstanding due on these notes as of December 31, 2009 is $170,737 (CD$) or $162,456 (US$). Of this amount, $41,178 (US$) was advanced by our President and is noted as short-term loans – related party on the balance sheet. We had accrued interest at 5% per annum on these notes and accrued $10,091 as of December 31, 2009. Interest expense for the years ended December 31, 2009 and 2008 is $5,196 and $4,406, respectively. During 2010, we expect that the legal and accounting costs of being a public company will continue to impact our liquidity and we will need to obtain funds to pay those expenses. Other than the anticipated increases in legal and accounting costs due to the reporting requirements of being a reporting company, we are not aware of any other known trends, events or uncertainties, which may affect our future liquidity. Our auditors have questioned our ability to continue operations as a “going concern.” We hope to obtain significant revenues from future product sales.In the absence of significant sales and profits, we will seek to raise additional funds to meet our working capital needs principally through the additional sales of our securities.However, we cannot guaranty that we will be able to obtain sufficient additional funds when needed, or that such funds, if available, will be obtainable on terms satisfactory to us. As a result, our auditors believe that substantial doubt exists about our ability to continue operations. 14 Our Plan of Operation for the Next Twelve Months.To effectuate our business plan during the next twelve months, our main focus is to secure intellectual property on existing products as well as seeking rights on complementary products. With the second phase of tests being presently conducted by one of the major chicken integrator in the Canada, the first phase having been successful, we should be able to start selling our product across Canada in the second half of 2009. We are currently pursuing additional accounts by researching and contacting medium to large size integrators in the United States to convince them to conduct in house tests on our products. We are developing new updated sales and marketing materials including brochures describing the products that we provide so that we can provide a professional appearance to potential clients. We are currently pursuing our negotiation with several countries in Africa to introduce our larvicide product as a prevention agent for malaria. One pilot trial is planned for second quarter of 2010. During the next three to six months, our primary objective is to strengthen our knowledge of the mode of action of the product to better our positioning in the market. In addition, we need to increase our client base so we can generate revenues to support our operations. We need to obtain additional clients as three customers account for approximately 93% of our revenues. During the next six to twelve months, we hope to expand our operations, based on the successful testing by prospective clients. We also hope to finalize a contract for larvicide product in Africa. We had cash of $4 as of December 31, 2009. In the opinion of management, our available funds will not satisfy our working capital requirements for the next twelve months.Our forecast for the period for which our financial resources will be adequate to support our operations involves risks and uncertainties and actual results could fail as a result of a number of factors. Besides generating revenue from our current operations, we will need to raise additional capital to expand our operations to the point at which we are able to operate profitably. Other than anticipated increases in the legal and accounting costs of becoming a public company, we are not aware of any other known trends, events or uncertainties, which may affect our future liquidity. We intend to pursue capital through public or private financing as well as borrowings and other sources, such as our officers, directors and principal shareholders. We cannot guaranty that additional funding will be available on favorable terms, if at all.If adequate funds are not available, then our ability to expand our operations may be significantly hindered. If adequate funds are not available, we believe that our officers, directors and principal shareholders will contribute funds to pay for our expenses to achieve our objectives over the next twelve months. However, our officers, directors and principal shareholders are not committed to contribute funds to pay for our expenses. We are not currently conducting any research and development activities, although we anticipate we may conduct such activities in the next twelve months. We do not anticipate that we will purchase or sell any significant equipment. In the event that we expand our customer base, then we may need to hire additional employees or independent contractors as well as purchase or lease additional equipment. Off-Balance Sheet Arrangements. We have no off-balance sheet arrangements. Item 7A. Quantitative and Qualitative Disclosures About Market Risk. Not applicable. 15 Item 8. Financial Statements and Supplementary Data. The financial statements required by Item 8 are presented in the following order: BIO-SOLUTIONS CORP. INDEX TO FINANCIAL STATEMENTS Financial Statements: Report of Independent Registered Public Accounting Firm Balance Sheets as of December 31, 2009 and 2008 Statements of Operations and Accumulated Other Comprehensive Loss For the Years Ended December 31, 2009 and 2008 Statements of Changes in Stockholders’ Equity (Deficit) For the Years Ended December 31, 2009 and 2008 Statements of Cash Flows For the Years Ended December 31, 2009 and 2008 Notes to Financial Statements 16 Report of Independent Registered Public Accounting Firm To the Directors of Bio-Solutions Corp. We have audited the accompanying balance sheets of Bio-Solutions Corp. (the "Company") as of December 31, 2009 and 2008, and the related statements of operations and accumulated other comprehensive loss, changes in stockholders' equity (deficit) and cash flows for the years ended December 31, 2009 and 2008. Our responsibility is to express an opinion on these financial statements based on our audits. . We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.We were not engaged to perform an audit of the Company’s internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Bio-Solutions Corp. as of December 31, 2009 and 2008, and the results of its statements of operations and accumulated other comprehensive loss, changes in stockholders’ equity (deficit), and cash flows for the year ended December 31, 2009 and 2008 in conformity with U.S. generally accepted accounting principles. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 1 to the financial statements, the Company is in process of executing its business plan and expansion. The Company has not generated significant revenue to this point, however, has been successful in raising funds in their private placement. The lack of profitable operations and the need to continue to raise funds raise significant doubt about the Company’s ability to continue as a going concern. Management’s plans in this regard are described in Note 1. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/KBL, LLP New York, NY April 15, 2010 17 BIO-SOLUTIONS CORP. BALANCE SHEETS DECEMBER 31, 2 IN US$ ASSETS DECEMBER 31, DECEMBER 31, CURRENT ASSETS Cash $
